IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOHN ANTHONY                            NOT FINAL UNTIL TIME EXPIRES TO
MARICEVICH,                             FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Appellant,
                                        CASE NO. 1D14-5362
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 16, 2016.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

John Anthony Maricevich, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney General,
Tallahassee, for Appellee.




WOLF, J.

      Appellant challenges the denial of his amended motion filed pursuant to

Florida Rule of Criminal Procedure 3.850, which the court denied following an

evidentiary hearing. He raises several issues, including that the trial court abused its

discretion in denying his motion to appoint counsel. We agree. The record reflects
that appellant is illiterate and has only a third-grade education. He raised complex

issues pursuant to Alcorn v. State, 121 So. 3d 419 (Fla. 2013), alleging he failed to

enter a plea because he was affirmatively misadvised as to the collateral

consequences of that plea. Based on the record before us and the complexity of the

issues involved, we find the trial court abused its discretion in failing to grant

appellant’s motion to appoint counsel. See Williams v. State, 472 So. 2d 738, 740

(Fla. 1985) (finding a trial court abused its discretion in denying a motion for counsel

for a postconviction hearing where the petitioner was semi-literate, had only a

second-grade education, and raised a colorable claim that required an evidentiary

hearing).

      We reverse the order denying the amended postconviction motion and remand

to the trial court for a new hearing after counsel has been appointed.

      REVERSED and REMANDED.

BILBREY and WINOKUR, JJ., CONCUR.




                                           2